
	
		III
		110th CONGRESS
		2d Session
		S. RES. 569
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2008
			Mrs. Boxer (for herself,
			 Ms. Murkowski, Mr. Biden, Mr.
			 Lugar, Mr. Casey,
			 Mr. Cardin, Mr.
			 Feingold, Mr. Kerry,
			 Mrs. Murray, Mr. Lieberman, Mr.
			 Dodd, Mr. Whitehouse,
			 Mr. Durbin, Ms.
			 Cantwell, Mr. Isakson,
			 Mrs. Clinton, Mr. Sanders, Mrs.
			 Feinstein, Mr. Leahy,
			 Mr. Obama, and Mr. Menendez) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the earthquake that struck Sichuan Province of the People's Republic
		  of China on May 12, 2008.
	
	
		Whereas, on May 12, 2008, a powerful earthquake measuring
			 7.9 on the Richter Scale struck Wenchuan County in the Sichuan Province of the
			 People's Republic of China, leaving at least 34,000 people dead, 245,000 people
			 injured, and an estimated 5,000,000 people homeless;
		Whereas authorities of the Government of the People's
			 Republic of China report that approximately 9,500 people remain buried in
			 Sichuan Province and another 29,000 people remain missing;
		Whereas authorities of the Government of the People's
			 Republic of China report that the final death toll is expected to exceed
			 50,000;
		Whereas authorities of the Government of the People's
			 Republic of China also report that as many as 4,700,000 homes were destroyed in
			 Sichuan, Gansu, and Shaanxi Provinces and nearly 80 percent of the buildings
			 collapsed in Beichuan County;
		Whereas the sheer devastation caused by the earthquake and
			 inclement weather has made rescue efforts exceptionally difficult, particularly
			 in the areas hardest hit by the earthquake;
		Whereas authorities of the Government of the People's
			 Republic of China report that 158 relief workers were killed in landslides
			 while working to repair roads in the areas most devastated by the
			 earthquake;
		Whereas the Seismological Bureau of the People's Republic
			 of China reports that the earthquake has affected more than half of China’s
			 provinces and municipalities;
		Whereas authorities of the Government of the People's
			 Republic of China report that more than 2,000 aftershocks have occurred in the
			 aftermath of the earthquake, some greater than a magnitude of 6.0 on the
			 Richter Scale;
		Whereas authorities of the Government of the People's
			 Republic of China also report that 6,898 schoolrooms collapsed in Sichuan
			 Province, trapping and killing hundreds of young students and their
			 teachers;
		Whereas the earthquake of May 12, 2008, was China’s
			 deadliest natural disaster since 1976, when hundreds of thousands of people
			 were killed by an earthquake that struck the city of Tangshan;
		Whereas, on May 12, 2008, President George W. Bush said
			 that the United States stands ready to help in any way possible;
			 and
		Whereas the Prime Minister of China, Wen Jiabao, said on
			 May 13, 2008, that [t]he death toll and damage are more serious than we
			 expected and we need more people here to help: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)mourns the
			 horrific loss of life and terrible human suffering caused by the earthquake in
			 the People's Republic of China on May 12, 2008;
			(2)expresses its
			 deep condolences to the people of the People's Republic of China and to all
			 those affected by this enormous tragedy;
			(3)expresses its
			 profound sorrow for the families of all who lost loved ones, including those
			 who suffered the heartbreaking loss of having their children trapped in schools
			 that collapsed;
			(4)calls on the
			 President to respond to any requests for humanitarian assistance made by the
			 Government of the People's Republic of China; and
			(5)stands ready to
			 support the provision of additional resources, as necessary, to assist those
			 impacted by the earthquake.
			
